Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to the Request for Continued Examination dated 14 June 2021.

DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 May 2021 has been entered.
	
Response to Amendment
In the amendment dated 05/25/2021, the following occurred: Claims 1, 6, 10, 13, 15 and 20 have been amended; and claims 3-4, 7-9, 11-12 and 16-19 have been cancelled.
Claims 1-2, 5-6, 10, 13-15 and 20-21 are pending and have been examined.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-6, 10, 13-15 and 20-21 are rejected for lack of adequate written description.
Claims 1, 13 and 20 are rejected under 35 U.S.C. §112(a) for lacking written description for the recitation of (claim 1 being representative) “training an association model”. This is a new matter rejection.
The Applicant’s Specification (at para. 0023) states: “The system creates association models, such as a model that takes into account the effect as an outcome, identifies covariates, and calculates levels of association in univariate and adjusted models”. The Specification (at para. 0043) also states: “The virtual trial system 320 may be a computing device or component (e.g., software or hardware engine or module) configured to build an association model to perform a virtual clinical trial using patient history data from EMRs. The virtual trial system 320 is configured to perform logistical analysis on extracted EMR data to assess the level of association between taking one or more ingredients and resulting effects (e.g., development of a disease, pain, headaches, fatigue, etc.). The virtual trial system 320 is configured to apply computational algorithms to assess the effects of each ingredient separately or a combination of ingredients” (emphasis added). There is no disclosure of training an association model.
By virtue of dependency on claims 1, 13 and 20, the rejection of claims 1, 13 and 20 also applies to dependent claims 2, 5-6, 10, 14-15 and 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-6, 10, 13-15 and 20-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 13, and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea (with or without additional elements) without significantly more. Claims 1, 13, and 20 fall into at least one of the statutory categories (i.e., process or system or non-transitory CRM). The identified abstract idea for assessing correlation between an ingredient and a disease is (claim 1 being representative):
extracting data from a clinical trial document from a clinical trial […], the clinical trial document including results of a clinical trial related to a drug for a bone disease;
performing […] of clinical narrative notes to provide organized electronic medical records (EMRs) from an unstructured format;
providing […] relative to pain of a patient for each EMR;
extracting medical history information related to the drug for the bone disease for a plurality of patients from the EMRs in a medical records […], the medical history information including a plurality of covariates relative to an exposure date, wherein the plurality of covariates include demographic details, comorbidities, medications, and laboratory values;
training an association model using the medical history information to assess a level of correlation between taking the drug for the bone disease and occurrence of urinary tract infections (UTIs); and
providing the level of correlation to a user interface […].

Step 2A Prong 1:
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of database(s) (claims 1, 13 and 20) and a data processing system (i.e., a server) comprising a processing device and a memory (claim 1) and a data analysis system comprising a processor (i.e., server components) (claim 13) and a CRM and a processor (claim 20) (see Specification, pg. 10, para. 0030; pg. 11, para. 0034; and pg. 9, para. 0028). That is, other than reciting database(s) and a processor/processing device (claims 1, 13 and 20) and a memory (claim 1) and a CRM (claim 20), the claimed invention amounts to a human following a series of rules or steps to analyze and manipulate data to provide an assessed correlation between an ingredient and a disease. For example, but for the database(s) and the processor and the memory, the claims encompass a person extracting data from a clinical trial document, performing analysis of clinical narrative notes to provide organized EMRs, performing analysis relative to pain of a patient for each EMR, extracting medical history 

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of database(s) and a processor/processing device (claims 1, 13 and 20) and a memory (claim 1) and a CRM (claim 20) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional elements of performing natural language processing (NLP) (i.e., applying an NLP model) and a machine learning classifier (claims 1 and 13). In computational linguistics, an NLP model is one or more “techniques which will automatically analyze large quantities of spoken (transcribed) or written text in ways which are broadly parallel to what happens when humans carry out this task” (excerpt from Credo Reference, “natural language processing (NLP)” (2008), from Dictionary of Linguistics and Phonetics). A machine learning model or classifier is an algorithm that reasons from externally supplied instances to produce general hypotheses, which then make predictions about future instances (Kotsiantis, pg. 1, introductory quote). Under practical application, the additional elements are merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional element of an end-user device that collects, transmits and/or outputs data. The additional element is described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amounts to a location from which data is received or to which data is transmitted/outputted, each of which represents an extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to database(s) and a processor/processing device (claims 1, 13 and 20) and a memory (claim 1) and a CRM (claim 20) to perform the method (represented by claim 1) amount no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of natural language processing (i.e., the implied NLP model) is considered generally linking the abstract idea to a particular technological environment. This has been reevaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Stevens et al. indicates that natural language processing (i.e., the implied NLP model) is well-understood, routine, conventional activity. Stevens et al. (US2020/0194131) indicates that NPL models have been used to analyze the text of document(s) to identify the meaning of a term by parsing the selected document (see ¶0032). Further, the prior art of record indicates that NPL models are well-understood, routine, and conventional mathematical models (see Young et al. “Recent Trends” (2018) NPL at Abstract; and Chakrapani et al. US2020/0250209 at ¶0002). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the machine learning classifier is also Kotsiantis (2007) indicates that machine learning models have been used to analyze data sets (see all pages, for example, pg. 9, section 5, para. 1) and to produce labeled or unlabeled output (see Kotsiantis, pg. 1, section 1, para. 2). Further, the prior art of record indicates that machine learning models are well-understood, routine, and conventional mathematical models (see Christiansson US2018/0122509 at Fig. 3, 4A, 4B and 4C, ¶0016 and 0017; see Moturu et al. US2016/0196389 at ¶0055). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the end-user device (i.e., a device that collects, transmits, and/or outputs data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims are not patent eligible.

Claims 2, 5-6, 10, 14-15 and 21 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible. Claim(s) 2 and 5 merely further describe the additional element of natural language processing (see analysis, supra). Claim(s) 6, 10, 14-15 and 21 merely further describe the abstract idea (e.g. extracting data, the level of correlation, the clinical trial document, the drug, etc.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-6, 10, 13-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2013/0096946) in view of Razavian et al. (US 2017/0308981) and Miller et al. (2005) (see NPL document in PTO-892).

Re. CLAIM 1, Shah teaches a computer-implemented method for assessing correlation between an ingredient and a disease in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processor ([0045] teaches a memory that stores information and instructions for execution by a processor), the method comprising:
extracting data from a clinical trials document from clinical trial database, the clinical trial document including results of a clinical trial related to a drug for bone disease ([0020] teaches data mining (extracting) of a data set for disease terms in a clinical trials resource entity/clinical note (clinical trials document). See also [0148]. [0087] teaches a data repository, STRIDE (a clinical trial database), which contains reports totaling over 9.5 million unstructured clinical notes. [0147] teaches results concerning (related to) a controversial drug are obtained in testing embodiments by analyzing annotations on clinical notes. The Examiner interprets a clinical trial resource entity/clinical note as having text description of results. The Examiner notes that “for bone disease” is non-functional descriptive material describing an intended use the drug and the clinical notes are interpreted as “related to a drug for bone disease,” there being no description of what “relating to” entails.);
performing natural language processing (NLP) of clinical narrative notes to provide organized electronic medical records (EMRs) from an unstructured format ([0014] & [0159] teaches tools for automated coding of unstructured text, e.g. unstructured EMR data (EMRs), using natural language processing (NLP). Fig. 5 and [0087] & [0148] teaches processing unstructured clinical notes including patient data, encounters, diagnoses, pathology reports, radiology reports, transcription reports, medical records, clinical trials descriptions (of clinical trials documents), and/or PubMed abstracts. Fig. 5 teaches annotated medical records (organized electronic medical records). The Examiner interprets processing unstructured clinical notes using NLP as organizing EMRs.);
providing a machine learning classifier relative to pain of a patient for each EMR ([0161] teaches a support-vector machine (SVM) classifier trained using empirical data from STRIDE. The Examiner interprets an SVM as trained using clinical notes/medical records related to pain management. The Examiner interprets an SVM classifier as necessarily provided for training. The Examiner notes that “pain of a patient” is non-functional descriptive material for the content of a clinical note/medical record.);
extracting medical history information related to the drug for the bone disease for a plurality of patients from the EMRs in a medical records database, the medical history ([0060] teaches terms for drugs and diseases. [0080] & [0081] teaches identifying affirmative occurrences of identified terms in a digital medical record (history information) using annotations or received coded data. The Examiner interprets clinical notes/medical records as related to drugs and diseases. [0081] & [0087] teaches receiving (digital) medical records (EMRs) type clinical notes from a records database, e.g. STRIDE. [0082] teaches extraction of coded data (medical history information) using term recognition (related to the drug). The Examiner notes that “for the bone disease” is non-functional descriptive material describing the intended use of the drug and the medical history is interpreted as “related to a drug for bone disease,” there being no description of what “relating to” entails.);
training an association model using the medical history information to assess a level of correlation between taking the drug […] and occurrence of […] ([0161] teaches a support-vector machine (SVM) classifier (association model) trained using empirical data from STRIDE. [0137] – [0139] teaches using the encoded ICD9 terms, i.e., drug and disease terms, for each patient encounter as features to define patterns of interest (assess a correlation) between taking a drug, e.g. refecoxib, and then getting a myocardial infarction. The Examiner interprets the SVM as trained using clinical notes/medical records (medical history) empirical data / encoded data (medical history information). [0141] - [0143] teaches table 3, calculating odds ratio (assessing a level of correlation) to infer the likelihood of myocardial infarction when taking Vioxx (between drug and adverse event) for a subset of patients who demonstrate the usual indication, which for Vioxx would be rheumatoid arthritis.); and
providing the level of correlation a user interface of an end-user device ([0120] teaches using coded ICD9 data to calculate the reporting odds ratio (the level of correlation); and Table 1, a contingency table for Vioxx (a drug) and Myocardial infarction (an adverse event) within the STRIDE data. [0141], [0145] and Table 3 teach the results from ICD9 analysis/odds ratio table. [0048] teaches a web browser user interface displays textual and graphical information on the computing device. The Examiner interprets the tables as displayed.)

Shah may not teach medical history information for a plurality of patients including 
a plurality of covariates relative to an exposure date, wherein the plurality of covariates include demographic details, comorbidities, medications, and laboratory values.

Razavian does teach
a plurality of covariates relative to an exposure date, wherein the plurality of covariates include demographic details, comorbidities, medications, and laboratory values (Abstract teaches applying an enhanced model to patient feature vectors (Shah’s encoded ICD9 terms / features) to predict development of the condition (Shah’s adverse event). [0009] teaches a prediction model applied using a database. [0005, 0033] teaches age and ethnicity (demographic details) and using demographics. [0058] teaches comorbidities and comorbidity predictions. [0032] teaches using medication data. [0005, 0032] teaches laboratory values and laboratory test results. The Examiner interprets the covariates and configuration parameters as relative to an exposure date.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method of patient condition identification and treatment of Razavian to extract certain types of data and to use this information as part of the method and system for ontology based analytics as taught by Shah, with the motivation of improving support of mechanisms for data mining and machine learning and enhancing models for prediction of patient conditions (see Shah at Abstract and Razavian at Abstract).

Shah/Razavian does not teach a drug for the bone disease and occurrence of urinary tract infections (UTIs).

Miller teaches 
	a drug for the bone disease (Abstract teaches using risedronate to treat osteoporosis.) and 
	occurrence of urinary tract infections (pg. 2109 (pg. 5 of 11), “Adverse events” section teaches that urinary tract infection was a commonly occurring adverse event in each treatment group in each renal impairment subgroup.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Miller with teaching of Shah/Razavian since the combination of references is merely simple substitution of one known element 

Re. CLAIM 2, the subject matter of claim 2 is essentially defined in terms of a method, which is technically corresponding to the method of claim 1. Since claim 2 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 5, Shah/Razavian/Miller teaches the method of claim 1, wherein the extracting the data from the medical records database comprises performing natural language processing of clinical narrative notes to obtain the medical history information (see claim 1 prior art rejection. The Examiner interprets processing unstructured clinical notes using NLP as organizing EMRs. Shah [0081] & [0087] teaches receiving medical records (EMRs) type clinical notes from STRIDE. Shah [0082] teaches extraction of coded data (medical history information) using term recognition. The Examiner interprets coded data as extracted (obtained) from clinical notes using NLP.)

Re. CLAIM 6, Shah/Razavian/Miller teaches the method of claim 1, wherein extracting the data from the medical records database further comprises identifying a first population of patients having a medical history information indicating they were exposed to the drug for the bone disease and a second population of patients having a medical history information indicating they were unexposed to the drug for the bone disease (see claim 1 prior art rejection. The Examiner interprets clinical notes/medical records empirical data / encoded data as medical history information. Shah [0118] teaches identifying patients in the STRIDE data who had a given condition, who were taking a drug, and who then suffered an adverse event. Miller at pg. 2109 / pg. 5 of 11, “Adverse events” section, teaches patients (a first population) within a treatment group and renal impairment subgroup who experienced a UTI. See also Miller pg. 2109 Table 2, “renal impairment subgroup”, “placebo”, “Risedronate 5 mg”. The Examiner interprets Miller’s data as STRIDE data. Shah [0120] & [0145] teaches results for a drug and an adverse event within the STRIDE data are represented in a contingency table. The Examiner interprets the STRIDE data as used to create a contingency table for patients with renal impairment in a “Risedronate” group (UTI and no UTI) (the first population) and patients with renal impairment in a “no Risedronate” group (UTI and no UTI) (a second population).)

Re. CLAIM 10, Shah/Razavian/Miller teaches the method of claim 1, wherein the level of correlation is indicated by a present odds ratio or a present p-value (see claim 1 prior art rejection. Shah [0120] teaches calculating a reporting odds ratio (ROR) (present odds ratio) with associated confidence intervals and an uncorrected X2 statistic with a p-value (present p-value). The Examiner notes that only one of these is required for the claim to be met.)

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 13 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Shah teaches a processor/processing device (see [0045].)

Re. CLAIM 14, Shah/Razavian/Miller teaches the system of claim 13, wherein the clinical trial document includes a table indicating the effect on a population that received the ingredient and a population that received a placebo (See claim 1 prior art rejection. The Examiner interprets the Miller document as a clinical note (clinical trial document) of Shah’s STRIDE data. Shah [0120] teaches a contingency table. Miller pg. 2109 teaches a table for patient populations having renal impairment (a given condition) who did or did not take Risedronate who had or did not have a urinary- and renal function-related adverse event; and some patients in each renal impairment population experienced a UTI adverse event (see “Adverse events” section). The Examiner interprets a contingency table for patients with Miller’s renal impairment for Risedronate (ingredient) or placebo and UTI (effect) or no UTI as the indicating table.)

Shah/Razavian/Miller does not explicitly teach the clinical trial document (Miller’s document) includes a table indicating the effect (i.e., UTI or no UTI specifically) on a population (renal impairment placebo or Risedronate groups).
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Miller with teaching of Shah/Razavian/Miller since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Miller or Shah/Razavian/Miller. Providing specific adverse event information (as taught by Miller) does not change or affect the normal adverse event report-related functionality of the method and system for ontology based analytics of Shah/Razavian/Miller. Presenting adverse event-related information in a table would be performed the same way even with the addition of specific adverse event information concerning UTIs. Since the functionalities of the elements in Shah/Razavian/Miller and Miller do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claim 1 and 10. Since claim 15 is analogous to claims 1 and 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 20, the subject matter of claim 20 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 20 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Shah teaches a computer program product (Shah [0041] teaches a tangible computer-readable media / data storage device, e.g. a disk drive.)

Re. CLAIM 21, Shah/Razavian/Miller teaches the method of claim 1, wherein the drug for the bone disease is risedronate (see analogous claim 1 prior art rejection. Miller at pg. 2109, Table 2 teaches Risedronate.)

Response to Arguments

Rejections under 35 U.S.C. §112(a)
Regarding the rejection of Claims 1-19, the Applicant has cancelled claims 3-4, 7-9, 11-12, and 16-19, rendering the rejection of those claims moot. Regarding the remaining claims, any other previously rejected claim limitation(s) have been removed in amendment. The Examiner notes that the current claims as drafted recite new matter.
	
Rejections under 35 U.S.C. §112(b)
Regarding the rejection of claim 12, the Applicant has cancelled the claim, rendering the rejection of claim 12 moot.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-21, the Applicant has cancelled claims 3-4, 7-9, 11-12 and 16-19, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “similarly to the claim Example 39, amended claim 1 recites training an association model using the medical history information” (Remarks, pg. 10).

Regarding a.: the Examiner respectfully disagrees. The “association model” is not disclosed in the specification as either trained or as a machine learning model. See “association model” in Specification at para. 0023 and 0043.

Regarding the rejection of Claims 2, 5-6, 10, 13-15 and 20-21, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-21, the Applicant has cancelled claims 3-4, 7-9, 11-12 and 16-19, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, 

a. “Applicant respectfully submits that Shah, Razavian, and Graiver fail to teach or suggest the limitation "training an association model using the medical history information to assess a level of correlation between taking the drug (e.g., risedronate of claim 21) for the bone disease and occurrence of urinary tract infections (UTIs)" as recited in the amended claim 1” (Remarks, pg. 11).

Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection as afforded by RCE. Given broadest reasonable interpretation (BRI), Shah in view of Razavian and Miller renders obvious the argued features. Shah teaches the BRI for training an association model using the medical history information to assess a level of correlation between taking the drug […] and occurrence of […]. See Shah [0161], [0137] – [0139]. The Examiner interprets the SVM (a model) as trained using clinical notes/medical records (medical history) empirical data / encoded data (medical history information). See also Shah [0141] - [0143]. Shah/Razavian does not teach a drug for the bone disease and occurrence of urinary tract infections (UTIs), but Miller renders these features obvious (see Miller at Abstract and pg. 2109, “Adverse events” section and Table 2).

Regarding the rejection of Claims 2, 5-6, 10, 13-15 and 20-21, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.



Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen, Y-C. et al. (2017) (NPL document, see PTO-892) for teaching risk of long-term infection-related death in clinical osteoporotic vertebral fractures such as urinary tract infection (see Abstract and Materials and Methods) and risedronate (see Discussion).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






       

/J.M.W./Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626